DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “folder construction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 7-12 are hand drawn, messy, and because of this do not show off the features of those embodiments well. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “folder construction”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “folder construction” (claim 11) lacks description within the specification or drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the limitation “folder construction” is indefinite as it is not certain what structure this “folder construction” pertains, and there is a lack of description within the specification or drawings to aid with pointing towards what the “folder construction” is. As such the claim 11 will be interpreted as being met if there is any type of structure that is “along a rear wall of the body for receiving objects.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilley (US 20110306901 A1).
Regarding claim 1, Gilley discloses a portable phlebotomy station (See Figure 1, where the device is portable station [0027]) (being a “phlebotomy station” is intended use, such that the portable station of Gilley as shown in Fig. 1 is capable of being used in the field of phlebotomy by simply resting an arm on its top surface while drawing blood; for note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim) comprising: 
a body 11 having a sloped top surface 12 ([0029] top surface 12 is angularly disposed, and Figure 7 shows how top surface 12 is clearly sloped) on which an arm of a patient is for placement (an arm is capable of being placed on cushion 17 as this provides support for body parts [0030]) and a bottom surface 13 (See Figures 1-3) with a hollow interior space 28 [0029] being formed therebetween (See Figure 1, and see Figure 3 where the dotted lines shows where the drawer 18 is placed which in order to be placed there must be a hollow space); and 
one or more drawers 18 that are disposed in the hollow interior space 28 and movable between an open position and a closed position [0029].
Regarding claim 2, Gilley discloses the invention of claim 1 above.
Gilley further discloses the body has a wedge shape [0012] (See Figure 1).
Regarding claim 4, Gilley discloses the invention of claim 1 above.
Gilley further discloses each drawer 18 is accessible along at least one side of the body (front surface 13 [0028]), each drawer 18 being slidably received within the hollow interior space 28 ([0028], drawer 18 is on sliding rails 27 so the drawer is slidably received).
Regarding claim 8, Gilley discloses the invention of claim 1 above.
Gilley further discloses a handle 25 attached to the body 11 ([0029] where handle 25 is connected to the drawer 18 which is connected to the body 11, so handle 25 is attached to body 11 via drawer 18).
Regarding claim 9, Gilley discloses the invention of claim 1 above.
Gilley further discloses a pair of opposing straps (32 and 33) (See Figure 8, where 33 and 32 are oppositely disposed) attached to the body 11 (See Figure 8) and configured to extend up and at least partially across the sloped top surface 12 (straps 32 and 33 are capable of extending up and across the sloped stop surface 12 as the straps have a length 3 times the width of the body 11 [0045]) to permit fastening of free ends of the straps ([0045], the ends of straps 32 and 33 are attachable together).
Regarding claim 10, Gilley discloses the invention of claim 1 above.
Gilley further discloses a pair of opposing straps (32 and 33) (See Figure 8, where 33 and 32 are oppositely disposed) attached to one drawer 18 (where the straps 32 and 33 are attached to body 11 (See Figure 8) where the body 11 is attached to a single drawer 18, See Figure 1, so the straps 32 and 33 are attached to the one drawer 18 via the body 11) and configured to extend up and at least partially across the sloped top surface 12 (straps 32 and 33 are capable of extending up and across the sloped stop surface 12 as the straps have a length 3 times the width of the body 11 [0045]) to permit fastening of free ends of the straps ([0045], the ends of straps 32 and 33 are attachable together).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gilley (US 20110306901 A1) in view of Eaton (US 20100270193 A1).
Regarding claim 3, Gilley discloses the invention of claim 1 above.
Gilley does not disclose the body includes a pivotable lid that defines the sloped top surface and provides access to at least one storage compartment defined thereunderneath.
However, Eaton teaches an analogous wedge shaped device with storage capabilities (See Figures 1-2) wherein the top surface has a hinged lid 4 (pivotable) for giving access to an internal chamber for storing tools [0023] and also the lid 4 is built such that a person’s body may still be supported by the wedge shaped device [0023]. Further Eaton is analogous to Gilley because they are each wedge shaped boxes with functions of storage.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Gilley with a lid in the top surface 12 with an internal storage compartment as taught by Eaton in order to further expand the storage of medical tools available for the device of Gilley; wherein the lid is pivotable as it is hinged (Eaton [0023]). 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gilley (US 20110306901 A1) in view of Mayorie (See attached NPL from twincitieshome.info).
Regarding claim 5, Gilley discloses the invention of claim 1 above.
Gilley does not disclose wherein the one or more drawers comprises a first drawer and a second drawer, the first and second drawers having different shapes. 
However, Mayorie teaches an analogous drawer storage (See Figure of stair storage, where Gilley is analogous as one object of invention is storage, see Gilley’s Abstract) wherein the drawer storage is comprised by a plurality of pull out drawers wherein a second drawer (triangular shaped drawer) and a first drawer (trapezoidal shaped drawer adjacent the triangular drawer) provide storage in an object with an inclined/sloped surface (stairs), where the Mayorie stairs are analogous to Gilley for being storage of similar shapes so one would look to this for possibly adding drawers. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilley to have pull out drawers on a side surface 14 (See Figure 1) instead of the drawer 18 placed on the front surface wherein in order to fit the wedge shape of Gilley the drawers could comprise a first and second drawer with varying shapes of triangle and trapezoid as taught by Mayorie, as changes in shape have been held to be a matter of design choice absent persuasive evidence that the particular configuration of the claimed shape was significant. See MPEP 2144(IV)(B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 6, Gilley discloses the invention of claim 5 above.
Mayorie teaches the first drawer has a trapezoidal shape and the second drawer has a triangular shape (See Figure of Mayorie wherein when making drawers fit a sloped area, one drawer must be triangular and then adjacent drawers will be trapezoidal shaped).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gilley (US 20110306901 A1) in view of Buege (US 20120255123 A1).
Regarding claim 7, Gilley discloses the invention of claim 4 above.
Gilley does not disclose wherein each drawer is accessible and can be removed from the body along opposing sides of the body.
However, Buege teaches an analogous exam table with storage capabilities (See Figures 8-9) wherein the storage may be that of cabinet drawers 78 that are accessible from the right and left sides [0094] which allows multiple types of procedures to be performed and makes the device more accessible for right or left handed practitioners [0095].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drawer 18 to have the positions of the drawers 78 as taught by Buege wherein the drawers would be placed on side walls 14 and be accessible and removable from the body 11 along opposing sides (Buege [0094]) in order to make the device of Gilley more versatile and accessible for practitioner usage (Buege [0095]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gilley (US 20110306901 A1) in view of Reaux (US 8371448 B1).
Regarding claim 11, Gilley discloses the invention of claim 1 above.
Gilley does not disclose a folder construction along a rear wall of the body for receiving objects.
However, Reaux teaches a compartment assembly 10 for medical waste materials (Abstract, See Figure 1) wherein the assembly 10 may be attached to a medical table (Col. 6 lines 53-67) through the use of adhesive 48, so the assembly 10 may be placed in any desired position; the assembly 10 provides a place for the doctor to place patient information during examination (Col. 5 lines 32-34) and provides a sanitary place to hold waste created during medical procedures or exams (Col. 2 lines 18-40). The device 10 of Reaux may be considered a folder construction as it is formed of pouches for storage (Col. 2 lines 27-29) which is a function of folders which also have pouches, and this meets the 112b for claim 11 above wherein any storage device for receiving objects meets a “folder construction”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adhered the device 10 of Reaux (Col. 6 lines 53-67) to the rear wall 15 of Gilley (because in Gilley the wall 15 is parallel to the underlying support [0029], so is the most stable place to adhere other devices to) in order to provide a sanitary place to dispose of waste materials during procedures on exam device of Gilley as well as a secure place to hold and see patient information (Col. 2 lines 18-40; Col. 5 lines 32-34).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gilley (US 20110306901 A1) in view of Nadelson (US 1967422 A).
Regarding claim 12, Gilley discloses the invention of claim 1 above.
Gilley does not disclose further including a paper dispenser disposed along a rear wall of the body and configured with an opening to permit paper to be disposed up to a highest end of the sloped top surface.
However, Nadelson teaches a paper dispenser (See Figure 8) (Page 1 lines 29-75, Page 3 lines 128-134) disposed along a rear wall of the body (See Figure 8, where the dispenser is attached to the rear wall of the body) and configured with an opening (Page 3 lines 128-134, cover 34 opens off a pivot to create an opening) to permit paper to be disposed (See Figure 8 where paper sheet roll L extends upwardly towards cover 34 and out of the box) wherein this device is meant to improve a medical table-like device with improved sanitation and in addition adds little weight to the modified device for ease of attachment (Page 1 lines 29-38).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilley by attaching the paper dispensing device to the rear wall of the body 11 in order to improve the exam table device of Gilley with improved sanitation (Page 1 lines 29-38) which is configured with an opening (cover 34) to permit paper to be disposed up to a highest end of the sloped surface of Gilley (Nadelson Page 4 lines 5-14, the paper will cling to the table thus not moving thus being able to be placed across the extent of the table-like device).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gilley (US 20110306901 A1) in view of Kalafut (US 20040171923 A1).
Regarding claim 13, Gilley discloses the invention of claim 1 above.
Gilley does not disclose further including a stack of sheets that can be removed one at a time and are disposed along the sloped top surface.
However, Kalafut teaches an analogous patient support table (Abstract, See Figure 3) which comprises a padded surface 115 [0041] which is configured to hold a pack of adhesively-layered disposable covers ([0041], so a “stack of sheets”) wherein the top cover is torn off to create a new clean surface [0041] for subsequent use. This allows a new “sanitized” surface to be created for the surface of the patient where a clean surface keeps patients from getting contaminated by any previous patient.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top surface 12 (or pad 17 on top surface 12) of Gilley with the pack of adhesively-layered disposable covers as taught by Kalafut (which may be called a “stack of sheets”) in order to easily make a clean surface for patients (Kalafut [0041]) wherein the “sheets” may be removed one at a time as the top cover is able to be torn off (Kalafut [0041]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        9/29/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786